


Exhibit 10.12

 

CARLISLE COMPANIES INCORPORATED

 

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

As Amended and Restated Effective January 1, 2007

 

The Carlisle Companies Incorporated Deferred Compensation Plan for Non-Employee
Directors provides each eligible non-employee director with the opportunity to
defer all or a portion of his annual retainer and meeting fees to his Account
under the Plan.  The Plan also provided eligible non-employee directors a
one-time opportunity to elect to receive a one-time credit to his Account under
the Plan in lieu of any benefits to which he would otherwise be entitled under
the Company’s Director Retirement Plan.

 

The Plan, originally effective January 1, 2004, is hereby amended and restated
effective as of January 1, 2007 to (i) conform the Plan to the requirements of
Section 409A of the Internal Revenue Code and (ii) meet other current needs.

 

SECTION I
DEFINITIONS

 

In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine or neuter gender shall be deemed to include the
other and the terms “he,” “his” and “him” shall refer to a Participant.  Unless
otherwise indicated, section references shall mean sections of this Plan.  For
the purposes hereof, the following words and phrases shall have the meanings set
forth below, unless their context clearly requires a different meaning:

 

1.1                                 “Account” means the bookkeeping account
maintained under the Plan by the Administrator on behalf of each Participant
pursuant to Section 2.4 to reflect all allocations and distributions with
respect to the Participant under the Plan.

 

Each Participant who participated in the Plan prior to January 1, 2005 shall
have a separate sub-account maintained by the Administrator to reflect
(i) deferrals of Fees earned by the Participant prior to January 1, 2005,
(ii) the one-time credit described in Section 2.4(ii), (iii) allocations of
gains, losses and earnings as described in 2.4(iii) with respect to
pre-January 1, 2005 Fee deferrals and the one-time credit, and
(iv) distributions of such amounts.  Such sub-account is referred to in the Plan
as a Participant’s “Pre-2005 Sub-Account.”

 

1.2                                 “Administrator” means the administrator
appointed to administer the Plan.  Unless and until otherwise specified, the
Administrator under the Plan shall be the Board.  Pursuant to Section 3, from
time to time the Administrator may delegate to the management of the Company its
responsibilities, including its recordkeeping responsibilities, under the Plan. 
Where used herein, the “Administrator” shall be deemed to include
representatives of the Company’s management to whom administrative
responsibilities, including recordkeeping responsibilities, have been delegated.

 

1.3                                 “Beneficiary” or “Beneficiaries” means the
person or persons, including one or more trusts, designated by a Participant in
accordance with the Plan to receive payment of the remaining balance of the
Participant’s Account in the event of the death of the Participant prior to the
Participant’s receipt of the entire amount credited to his Account.

 

1

--------------------------------------------------------------------------------


 

1.4                                 “Board” means (i) the Board of Directors of
the Company and (ii) any committee or committees of the Company’s Board of
Directors to which, and to the extent, the Company’s Board of Directors has
delegated some or all of its power, authority, duties or responsibilities with
respect to the Plan.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                                 “Company” means Carlisle Companies
Incorporated, a Delaware corporation, and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Carlisle Companies Incorporated with any other corporation, limited liability
company, joint venture, partnership or other entity.

 

1.7                                 “Election Agreement” means a Participant’s
agreement, on a form provided by the Administrator, to defer his Fees.

 

1.8                                 “Eligible Director” means, unless otherwise
determined by the Administrator, each member of the Board who is not an employee
of the Company or any of its affiliates.  Each Eligible Director shall continue
as such until his Termination of Service Date.

 

1.9                                 “Fees” means the annual retainer, meeting
fees and other similar amounts (as determined by the Administrator from time to
time) payable by the Company to a Participant in consideration for his service
as a member of the Board.

 

1.10                           “Insolvent” means that the Company has become
subject to a pending voluntary or involuntary proceeding as a debtor under the
United States Bankruptcy Code or has become unable to pay its debts as they
mature.

 

1.11                           “Participant” means any Eligible Director who has
at any time elected to defer the receipt of Fees in accordance with the Plan or
who has received a credit pursuant to Section 2.4(ii) and who, in conjunction
with his Beneficiary, has not received a complete distribution of the amount
credited to his Account.

 

1.12                           “Plan” means this deferred compensation plan,
which shall be known as the Carlisle Companies Incorporated Deferred
Compensation Plan for Non-Employee Directors.

 

1.13                           “Termination of Service Date” means the date a
Participant ceases to be a member of the Board for any reason.

 

1.14                           “Year” means the 12-month period ending on each
December 31.

 

SECTION II
DEFERRALS, CONTRIBUTIONS AND ACCOUNTS

 

2.1                                 Eligibility.  Subject to Section 2.3, an
Eligible Director may elect to defer receipt of all or a specified part of his
Fees for any Year in accordance with Section 2.2.  An Eligible Director’s
entitlement to defer shall cease with respect to the Year following the Year in
which he ceases to be an Eligible Director.

 

2.2                                 Election to Defer.  An Eligible Director who
desires to defer all or part of his Fees pursuant to the Plan must complete and
deliver an Election Agreement to the Administrator before the first day of the
Year for which such Fees would otherwise be earned.  Notwithstanding the above,
in the event that an individual first becomes an Eligible Director during the
course of a Year, the individual’s Election Agreement must be filed no later
than thirty (30) days following the date he first becomes an Eligible Director
and such Election Agreement shall be effective only with respect to Fees earned
following the filing of the Election Agreement with the Administrator.  An
Election Agreement that is timely delivered to the Administrator shall

 

2

--------------------------------------------------------------------------------


 

be effective with respect to Fees earned in all Years following the Year in
which the Election Agreement is delivered to the Administrator, unless such
Election Agreement is revoked or modified (which revocation or modification
shall be effective on the first day of the Year following the Year in which such
revocation or modification is delivered to the Administrator) or until
terminated automatically upon either the termination of the Plan, the Company’s
becoming Insolvent or the Participant’s Termination of Service Date.

 

2.3                               Deferral of Fees.  A Participant shall
designate on the Election Agreement the portion of his Fees that is to be
deferred in accordance with the following rules.  A Participant may defer up to
100% of the Fees that he would earn and otherwise receive during the Year for
services performed as an Eligible Director.

 

2.4                                 Accounts.

 

(i)            Crediting of Deferrals.  Fees that a Participant elects to defer
shall be credited to his Account on the date the Fees would otherwise have been
paid to the Participant.

 

(ii)           Converted Benefit.  Each Eligible Director who earned benefits
under the Carlisle Companies Incorporated Director Retirement Plan and who
elected to receive a credit to his Account under the Plan in lieu of such
benefits received such credit to his Account on or about January 15, 2004 in the
amount set forth in his Election Agreement for the Year beginning January 1,
2004.

 

(iii)          Investment Procedures.  Until fully distributed under the Plan,
amounts credited to a Participant’s Account shall be credited with gains, losses
and earnings based on investment directions made by the Participant on an
Election Agreement provided by the Administrator.  The initial investment
options available under the Plan shall be (a) an investment option deemed to be
invested solely in shares of the common stock, par value of one dollar ($1.00),
of the Company, with dividends deemed to be reinvested in such shares (the
“Company Stock Fund”) and (b) a fixed rate investment option, which rate is
subject to change from time to time and is compounded annually (the “Fixed Rate
Fund”).  Each Participant may change his investment elections one time per Year,
which change will be effective on the first day of such Year, by submitting an
Election Agreement to the Administrator during the period commencing on
November 1 and ending on December 31 of the preceding Year, provided, however,
that a Participant may not change from the Company Stock Fund to the Fixed Rate
Fund if, immediately after such change, he fails to satisfy the Company’s share
ownership guidelines.  The Administrator specifically retains the right in its
sole discretion to change the investment options from time to time.  By giving
investment directions in accordance with the Plan, each Participant shall
thereby acknowledge and agree that the Company is not and shall not be required
to make any investment in connection with the Plan, nor is it required to follow
the Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company thereunder or relating
thereto.  The Plan is unfunded.  A Participant’s Account represents the
Company’s unsecured obligation to pay the amount credited to such bookkeeping
account.  Amounts credited to a Participant’s Account shall be used to purchase
the investments selected by the Participant.

 

2.5                                 Date of Distribution.  The distribution of a
Participant’s Account shall be made or shall commence within ninety days after
the Participant’s Termination of Service Date.  Notwithstanding the foregoing,
if a Participant has a Termination of Service Date but as of such date the
Participant is a “specified employee” of the Company within the meaning of Code
Section 409A(a)(2)(B)(i) and the regulations thereunder, distribution of the
Participant’s Account shall not be made or commence until six months after the
Participant’s “separation from service” with the Company (as defined in Code
Section 409A and applicable regulations) or, if earlier, the Participant’s
death.

 

2.6                                 Distribution of Accounts.

 

(i)           Available Forms of Distribution.  A Participant’s entire Account
(including his Pre-2005 Sub-Account, if any, and the amount of each investment
option in which the Account is deemed

 

3

--------------------------------------------------------------------------------


 

invested) shall be distributed in cash, at the election of the Participant,
(a) in a single lump sum or (b) in quarterly installments over a period of ten
years.  Payment shall commence on the date specified in Section 2.5, except as
otherwise provided herein.  The payment to a Participant or his Beneficiary of a
single lump sum or of the installments payable hereunder shall discharge all
obligations of the Company to such Participant or Beneficiary under the Plan
with respect to that Account.  In the event that a Participant’s Account is paid
in installments, the amount of each installment shall be equal to the quotient
obtained by dividing the Participant’s Account balance as of the date of such
installment payment by the number of installment payments remaining to be made
to or in respect of such Participant at the time of the calculation.

 

(ii)          Distribution Election Procedures.  In accordance with procedures
established by the Administrator, but in no event later than the later of
(a) December 31, 2007 and (b) thirty days after the date an Eligible Director
becomes a Participant under the Plan, the Participant shall make an irrevocable
election to have his Account distributed in accordance with one of the available
forms of distribution described in Section 2.6(i).  In the event that no valid
and timely election is made regarding the Participant’s form of distribution,
the Participant’s Account shall be paid in a single lump sum.  The form of
distribution of a Participant’s Account cannot be changed after the deadline for
making a form of distribution election.

 

2.7                                 Death of a Participant.  If a Participant
dies after payment of his Account in installments has commenced, the remaining
balance of his Account shall continue to be paid to his Beneficiary or
Beneficiaries in accordance with the payment schedule that has already
commenced.  If a Participant dies before payment from his Account has commenced,
the Participant’s Account shall be paid to his Beneficiary or Beneficiaries in
cash in a single lump sum within ninety days after the Participant’s death. 
Each Participant shall designate a Beneficiary or Beneficiaries on a Beneficiary
designation form provided by the Administrator.  A Participant’s Beneficiary
designation may be changed at any time prior to his death by the execution and
delivery of a new Beneficiary designation.  The Beneficiary designation on file
with the Company that bears the latest date at the time of the Participant’s
death shall govern.  Notwithstanding the above, in the absence of a Beneficiary
designation, the amount of the Participant’s Account shall be paid to the
Participant’s estate in a lump sum amount within 90 days after the appointment
of an executor or administrator or as otherwise determined by the Administrator.

 

2.8                                 Accelerated Payment of Pre-2005
Sub-Account.  Notwithstanding any other provision of the Plan, each Participant
shall be permitted, at any time, to make an election to receive, payable as soon
as administratively practicable after such election is received by the
Administrator, a distribution of part or all of his Pre-2005 Sub-Account in a
single lump sum, if (and only if) the amount in the Participant’s Pre-2005
Sub-Account subject to such distribution is reduced by 10%, which 10% amount
shall thereupon irrevocably be forfeited.

 

2.9                                 Vesting of Accounts.  Subject to
Section 2.8, each Participant shall at all times have a nonforfeitable interest
in his Account balance.

 

SECTION III
ADMINISTRATION

 

The Administrator shall be responsible for the general administration of the
Plan and for carrying out the provisions hereof.  The Administrator shall have
all such powers as may be necessary to carry out the provisions of the Plan,
including the power to (i) resolve all questions relating to eligibility for
participation in the Plan and the amount in the Account of any Participant and
all questions pertaining to claims for benefits and procedures for claim review,
(ii) resolve all other questions arising under the Plan, including any factual
questions and questions of construction, and (iii) take such further action as
the Company shall deem advisable in the administration of the Plan.  The actions
taken and the decisions made by the Administrator hereunder shall be final and
binding upon all interested parties.  Any Participant who would otherwise be
entitled to act on behalf of the Administrator shall recuse himself from any
decision of the Administrator that is made solely with respect to him.  The
Administrator shall provide a procedure for handling claims of

 

4

--------------------------------------------------------------------------------


 

Participants or their Beneficiaries under the Plan.  Such procedure shall
provide adequate written notice within a reasonable period of time with respect
to the denial of any such claim as well as a reasonable opportunity for a full
and fair review by the Administrator of any such denial.  From time to time, the
Administrator may delegate to the management of the Company its
responsibilities, including its recordkeeping responsibilities, under the Plan.

 

SECTION IV
AMENDMENT AND TERMINATION

 

4.1                                 Amendment.  The Company reserves the right
to amend the Plan at any time by action of the Board; provided, however, that no
such action shall reduce the Account balance of any Participant or Beneficiary
without his consent.

 

4.2                                 Termination.  The Company reserves the right
to terminate the Plan at any time by action of the Board.  In the event the
Company terminates the Plan, the Administrator shall determine how and when
amounts credited to Participant Accounts will be distributed, provided such
distribution determination complies in all respects with Section 409A of the
Code and applicable regulations.  In such regard, the Company reserves the
maximum discretionary authority permissible under Section 409A of the Code and
applicable regulations to terminate the Plan and make distributions in the event
of a “change in control” of the Company (as defined in Treasury Regulation
Section 1.409A-3(g)(5)).

 

4.3                                 Compliance with Section 409A of the Code. 
The Company intends for the Plan to comply with Code Section 409A.  In the event
that the Company reasonably determines that any Plan provision or procedure does
not comply with Code Section 409A, the Company shall adopt such Plan amendments
or adopt other policies or procedures that will bring the Plan and its
administration into compliance with Code Section 409A; provided, however, that
no such action shall reduce the Account balance of any Participant or
Beneficiary without his consent.

 

SECTION V
MISCELLANEOUS

 

5.1                                 Non-alienation of Deferred Compensation. 
Except as permitted by the Plan, no right or interest under the Plan of any
Participant or Beneficiary shall, without the written consent of the Company, be
(i) assignable or transferable in any manner, (ii) subject to alienation,
anticipation, sale, pledge, encumbrance, attachment, garnishment or other legal
process or (iii) in any manner liable for or subject to the debts or liabilities
of the Participant or Beneficiary.

 

5.2                                 Interest of Participant.

 

(i)            The obligation of the Company under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company to make payments from its general assets and no Participant or
Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company.  It is the intention of the Company that the Plan be
unfunded for tax purposes.

 

(ii)           In the event that the Company purchases an insurance policy or
policies insuring the life of any Participant (or any other property) to allow
the Company to recover the cost of providing the benefits, in whole or in part,
hereunder, neither the Participants nor their Beneficiaries or other
distributees shall have nor acquire any rights whatsoever therein or in the
proceeds therefrom.  The Company or its delegate shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein.  A Participant’s participation in
the underwriting or other steps necessary to acquire such policy or policies may
be required by the Company and, if required, shall not be a suggestion of any
beneficial interest in such policy or policies to such Participant or any other
person.

 

5

--------------------------------------------------------------------------------


 

5.3                                 Claims of Other Persons.  The provisions of
the Plan shall in no event be construed as giving any other person, firm or
corporation any legal or equitable right as against the Company or the officers,
employees or directors of the Company, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

 

5.4                                 Severability.  The invalidity and
unenforceability of any particular provision of the Plan shall not affect any
other provision hereof, and the Plan shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

5.5                                 Construction.  Except to the extent
preempted by federal law, the provisions of the Plan shall be governed and
construed in accordance with the laws of the State of North Carolina.  Unless
the context clearly requires otherwise, the masculine pronoun wherever used
herein shall be construed to include the feminine pronoun.

 

5.6                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume this Plan.  This Plan shall be binding
upon and inure to the benefit of the Company and any successor of or to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the Company
whether by sale, merger, consolidation, reorganization or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Plan), and the heirs, beneficiaries, executors and administrators of each
Participant.

 

5.7                                 Withholding of Taxes and Other Amounts.  The
Company may withhold or cause to be withheld from any amounts deferred or
payable under the Plan any taxes or other amounts as shall be legally required.

 

5.8                                 Electronic or Other Media.  Notwithstanding
any other provision of the Plan to the contrary, including any provision that
requires the use of a written instrument, the Administrator may establish
procedures for the use of electronic or other media in communications and
transactions between the Plan or the Administrator and Participants and
Beneficiaries.  Electronic or other media may include, but are not limited to,
e-mail, the Internet, intranet systems and automated telephonic response
systems.

 

IN WITNESS WHEREOF, to record the amendment and restatement of the Plan, the
Company has caused this document to be executed by its duly authorized officer
on the 7th day of December, 2007.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

By:

       /s/ Steven J. Ford

 

Name:

    Steven J. Ford

 

Title:

      Secretary

 

6

--------------------------------------------------------------------------------
